DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 22 May 2020 has been entered. 

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Final Office Action mailed 22 January 2020 and not repeated herein are overcome and hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akaura et al. (JP H02-234944; “Akaura”), Fourezon (US 4,680,213; “Fourezon”) (newly cited) and Harada et al. (US 2005/0147804; “Harada”) (newly cited). A machine translation of JP H02-234944 is contained herein, and the citations of Akaura in this rejection refers to that machine translation of JP H02-234944.
Regarding claim 1, Akaura teaches a textile composite article in the form of a fabric disk with a fabric tubular shaft perpendicular to the plane of the fabric disk (top of pg. 2, Fig. 1 and 2), which reads on the limitations of a tubular fiber structure comprising a tube comprising a fabric base material and a flange located on at least one side of the tube comprising a bent portion of the fabric base material, the bent portion being bent outward recited in claim 1. 
The fabric disk comprises circular threads (i.e., first reinforcement threads) woven with radial threads (i.e., second reinforcement threads) (bottom of page 2, Fig. 1), which reads on the limitations of the bent portion of the fabric base material of the flange comprises a woven texture with first reinforcement threads extending continuously over the entire circumference in a circumferential direction and laid out in a radial direction and second reinforcement threads laid out at 90 degrees with the first reinforcement threads and forming interweaved portion with the first reinforcement threads recited in claim 1.

    PNG
    media_image1.png
    422
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    436
    media_image2.png
    Greyscale

Figure 1 and 2 of Akaura illustrating the disc-like textile.
Akaura is silent regarding first auxiliary threads laid out at 90 degrees with the first reinforcement threads adjacent to each of the second reinforcement threads and forming interweaved portions with the first reinforcement threads.
Fourezon discloses a textile reinforcement comprising at least one layer of reinforcing yarns, wherein thermofusible yarns are disposed transversely with the reinforcing yarns and woven (col. 2, lines 48-66, col. 4, lines 9-30, Fig. 1). The textile reinforcement used to make laminated complexes is simple to produce, has good characteristics of permeability during impregnation, easy to store and handle, and present a perfectly stabilized texture (col. 1, line 60 to col. 2, line 2, col. 3, lines 19-23). Additionally, the thermofusible yarns (i.e., binding yarns) improve the positioning and holding of the reinforcement yarns (col. 4, lines 20-36). 

    PNG
    media_image3.png
    402
    457
    media_image3.png
    Greyscale

Figure 1 of Fourezon illustrating the textile yarns.
Akaura and Fourezon are both directed towards reinforced fiber composites. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fabric disk of Akaura by placing thermofusible yarns transversely to the circular threads as taught by Fourezon motivated by the expectation of positioning the reinforcing yarns, providing good permeability characteristics for impregnation, and providing a perfectly stabilized texture. As such, the fabric disk of Akaura in view of Fourezon contains radial thermofusible yarns laid transversely and woven with the circular threads, which reads on the limitation of first auxiliary threads laid out at 90 degrees with the first reinforcement threads adjacent to each of the second reinforcement threads and forming interweaved portions with the first reinforcement threads recited in claim 1.

Akaura in view of Fourezon is silent regarding the tube comprises a first overlapping section in which a first end and a second end of the rolled portion of the fabric base material overlap each other, and wherein the flange comprise a second overlapping section in which a first end and a second end of the bent portion of the fabric base material overlap each other.
Harada discloses an energy absorber fiber structure formed into a cylindrical shape by having the ends overlap each other, wherein the energy absorber fiber structure is easily manufactured ([0009, 0142], Fig. 16a).

    PNG
    media_image4.png
    467
    354
    media_image4.png
    Greyscale

Figure 16a of Harada illustrating the textile ends overlapping.
Akaura in view of Fourezon and Harada are both directed towards reinforced fiber composites formed into cylindrical structures. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the composite structure of Akaura in view of Fourezon by overlapping the ends of the fabric disk and fabric tubular shaft into a cylindrical structure as taught by Harada motivated by the expectation of easily forming a cylindrical fiber-reinforced energy absorber used for vehicles. As such, the composite article of Akaura in view of Fourezon and Harada is formed by overlapping ends of the fabric disk and fabric tubular shaft to form a cylindrical energy absorber, which reads on the limitations of the tube is comprised of a rolled portion of fabric base material, wherein the tube comprises a first overlapping section in which a first end and a second end of the rolled portion of the fabric base material overlap each other, and wherein the flange comprises a second overlapping section in which a first end and a second end of the bent portion of the fabric base material overlap each other recited in claim 1.
Regarding claim 5, Harada discloses binding threads that extend through the stack of fiber layers, wherein the binding threads are used to maintain the shape of the stack of fiber layers when manufacturing the energy absorber ([0014, 0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used binding threads to bind the tube layers of the composite structure of Akaura in view of Fourezon and Harada as taught by Harada motivated by the expectation of maintaining the shape of the fiber layers while manufacturing the composite structure. As such, the fabric tubular shaft layers of Akaura in view of Fourezon and Harada are stitched with binding thread, which reads on the limitation of the tube is three-dimensional, and the fabric base material comprises a multi-layered fabric and is sewn together by a stitching thread recited in claim 5.

Regarding claim 10, Harada discloses an embodiment of an energy absorber cross-section perpendicular to the compression direction that is varied along the compression direction (e.g., tapered), wherein the magnitude of load needed for crushing changes along the compression direction ([0056, 0151], Fig. 2a and 18).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the composite structure of Akaura in view of Fourezon and Harada by tapering the fabric tubular shaft as taught by Harada motivated by the expectation of changing the magnitude of load needed for crushing force as needed along the fabric tubular shaft. As such, the fabric tubular shaft of Akaura in view of Fourezon and Harada is tapered, which reads on the limitation of the tube is tapered recited in claim 10.

Regarding claim 12, Akaura teaches a shaft (11) inserted into the hole of the fabric disk (middle of pg. 2, Fig. 5), which reads on the limitation of a positioning tube that projects from the flange recited in claim 12.

    PNG
    media_image5.png
    340
    415
    media_image5.png
    Greyscale

Figure 5 of Akaura illustrating the shaft.

Regarding claim 13, Akaura in view of Fourezon and Harada teaches a tubular textile composite material comprising fiber reinforced material, which reads on the limitation of a fiber reinforced composite material comprising the tubular fiber structure according to claim 1 as a reinforcement recited in claim 13.

Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akaura, Fourezon, and Harada as described in claim 1 above, and further in view of Obeshaw (US 6,949,282; “Obeshaw”).
Regarding claim 2, as described above, Akaura in view of Fourezon and Harada teaches a textile composite that reads on the limitations of claim 1. Akaura further teaches that the fabric tubular shaft is formed from non-woven threads extensions (i.e.,
Akaura in view of Fourezon and Harada is silent regarding the tube comprising the first reinforcement threads are all laid out along a same plane at a same side of the second reinforcement threads. 
Obeshaw discloses a tube composite structure member comprising fibers in successive layers providing symmetric balance (e.g., by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another), wherein the fibers are oriented to meet the design parameters of the component into which they are being incorporated optimizing the structural strength against the expected load (col. 5, line 62 to col. 6, lines 5). 
Akaura in view of Fourezon and Harada, and Obeshaw are both directed towards reinforced textiles composites. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the composite structure of Akaura in view of Fourezon and Harada by adding circular threads (i.e., in a layer) to the fabric tubular shaft that are symmetric to the radial threads on the same layer (i.e., same plane) as taught by Obeshaw motivated by the expectation of balancing the structural strength of the composite structure. As such, the composite structure of Akaura in view of Fourezon, Harada, and Obeshaw comprise circular threads in a layer opposite to the radial threads, which reads on the limitation of the tube comprises a non-woven portion of the fabric base material in which the first reinforcement threads are all laid out along a same plane at a same side of the second reinforcement threads recited in claim 2.  

Akaura in view of Fourezon, Harada, and Obeshaw is silent regarding the tube comprising the first auxiliary threads that are laid out adjacent to the second reinforcement threads at an angle of 90 degrees with the fabric base material and alternately form interweaved 
Fourezon discloses the textile reinforcement can be two series of reinforcing yarns (bidirectional), wherein the thermofusible yarns are formed at 90 angles to the reinforcing yarns (col. 1 lines 60-68, col. 2, lines 48-66). As such, the fabric tubular shaft of Akaura in view of Fourezon, Harada, and Obeshaw comprises thermofusible yarns laid transversely to both the circular threads and radial threads, wherein the circular thermofusible yarns are woven with the radial threads and radial thermofusible yarns, and the radial thermofusible yarns are woven with the circular threads and circular thermofusible yarns, which reads on the limitations of the tube comprising the first auxiliary threads that are laid out adjacent to the second reinforcement threads at an angle of 90 degrees with the fabric base material and alternately form interweaved portions with the first reinforcement threads and second auxiliary threads, and the second auxiliary threads that are laid out adjacent to the first reinforcement threads at an angle of 0 degrees within the fabric base material and alternately form interweaved portions with the second reinforcement threads and the first auxiliary threads recited in claim 2.

Regarding claim 6, as described above, Akaura in view of Fourezon and Harada teaches a textile composite that reads on the limitations of claim 1.
Akaura in view of Fourezon and Harada is silent regarding the fabric base material of the tube comprises threads serving as reinforcement fibers that are laid out at angles of -/+ 45 degrees.
Obeshaw discloses that suitable fiber angles are from about 0 to 90 degrees (col. 6, lines 1-5). It would have been obvious to one of ordinary skill in the art at the time of the invention to have added additional fiber layers such as -/+45 degrees as taught by Obeshaw motivated by the expectation of additional support in the 0 to 90 (e.g., -/+ 45 degrees) direction of the composite structure. As such, the fabric tubular shaft of Akaura in view of Fourezon, Harada, and Obeshaw comprises fiber layers arranged in -/+ 45 degrees, which overlaps, and therefore renders obvious the limitation of the fabric base material of the tube comprises threads serving as reinforcement fibers that are laid out at angles of -/+ 45 degrees recited in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Claims 3 (independent claim) and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akaura in view of Harada and Bechtold et al. (US 2004/0201252; “Bechtold”) (newly cited).
Regarding claim 3, Akaura teaches a textile composite article in the form of a fabric disk and fabric tubular shaft (top of pg. 2, Fig. 1 and 2), which reads on the limitations of a tubular fiber structure comprising a tube comprising a fabric base material and a flange located on at least one side of the tube comprising a bent portion of the fabric base material, the bent portion being bent outward recited in claim 3. 
The fabric disk comprise circular threads woven with radial threads (bottom of page 2, Fig. 1), which reads on the limitations the bent portion of the fabric base material of the flange comprises threads extending continuously over the entire circumference in a circumferential direction and laid out in a radial direction recited in claim 3.
Akaura is silent regarding the tube comprises a first overlapping section in which a first end and a second end of the rolled portion of the fabric base material overlap each other, and wherein the flange comprise a second overlapping section in which a first end and a second end of the bent portion of the fabric base material overlap each other.
Harada discloses an energy absorber fiber structure formed into a cylindrical shape by having the ends overlap each other, wherein the energy absorber fiber structure is easily manufactured ([0009, 0142], Fig. 16a).
Akaura and Harada are both directed towards reinforced fiber composites formed into cylindrical structures. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the composite structure of Akaura by overlapping the ends of the fabric disk and fabric tubular shaft into a cylindrical structure as taught by Harada motivated by the expectation of easily forming a cylindrical fiber-reinforced energy absorber used for vehicles. As such, the composite article of Akaura in view of Harada is formed by overlapping ends of the fabric disk and fabric tubular shaft to form a cylindrical energy absorber, which reads on the limitations of the tube is comprised of a rolled portion of fabric base material, wherein the tube comprises a first overlapping section in which a first end and a second end of the rolled portion of the fabric base material overlap each other, and wherein the flange comprises a second overlapping section in which a first end and a second end of the bent portion of the fabric base material overlap each other recited in claim 3.

Akaura in view of Harada is silent regarding a reinforcement portion arranged to extend across a hollow portion inside of the tube.
Bechtold discloses a hollow body fiber composite crash structure for motor vehicles, wherein a reinforcing element is introduced into the hollow body for reinforcement that improves energy absorption, improves structural integrity and prevents splitting off or splitting up ([0001-0002, 0010, 0014-006], Fig. 1).
Akaura in view of Harada, and Bechtold are both directed towards textile composite crash articles. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the textile composite article of Akaura in view of Harada by incorporating a reinforcement member in the center of the circular textile composite article as taught by Bechtold motivated by the expectation of improvement of energy absorption, improvement of structural integrity and prevention of splitting off or splitting up. As such, the cylindrical textile composite article of Akaura in view of Harada and Bechtold comprises a reinforcement member in the middle, which reads on the limitations of a reinforcement portion arranged to extend across a hollow portion inside the tube recited in claim 3. 

Regarding claim 4, Harada teaches one of the ends of the tubular composite structure is rolled into the inner side of the other end (Fig. 16a), which reads on the limitations of the first end of the rolled portion is a rolled inner end at one end of the rolled portion located a radially inner side of the tube recited in claim 4.

Akaura in view of Harada and Bechtold is silent regarding the reinforcement portion is continuous with the rolled inner end.
 However, it is noted that the composite structure of Akaura in view of Harada and Bechtold comprises a reinforcement portion that is directly connected to the inner sides of the tube. One of ordinary skill in the art would reasonably consider this directly connected reinforcement portion to be a structure that is continuous in connection with the tube, and therefore, also continuous in connection with the rolled inner end that forms the tube.
As such, the reinforcement portion of Akaura in view of Harada and Bechtold being connected to the tube, reads on the limitation of the first end of the rolled portion is a rolled inner end at one end of the rolled .

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akaura, Fourezon, and Harada as applied above in claim 1, and further in view of Clarke et al. (US 5,952,075; “Clarke”). Wadahara et al. (US 2004/0241415; “Wadahara”) is relied upon as an evidentiary reference for claim 9.
Regarding claims 8 and 9, as described above, Akaura in view of Fourezon and Harada teaches a textile composite article that reads on the limitations of claim 1. 
Akaura in view of Fourezon and Harada is silent regarding the first reinforcement threads located at outer positions in the radial direction of the flange are thicker (as required by claim 8), 
Clarke discloses a woven fabric substrate for producing preforms comprising warp yarns (i.e., threads) (70) (col. 1, lines 5-10, col. 2, line 66 to col. 3, line 4, col. 6, lines 13-25). The threads (70) have an increase in size from the inner to the outer diameter of the fabric (col. 6, lines 13-25, Fig. 4). The yarn may be constructed with different gradients of the yarns within the fabric and preform which uniformly distributes fibers throughout the volume of the preform to form a homogenous preform (col. 3, lines 5-9). The yarn linear density, also known as tex, of the warp yarns within a polar woven fabric may be adjusted to maintain a uniform fiber volume fraction, which is known as polar woven fabric with warp ends fineness gradient construction (col. 6, lines 13-25). The size of the warp yarns may increase from the inner diameter of the fabric to the outer diameter of the fabric to maintain a uniform fiber volume fraction (col. 6, lines 13-25).

    PNG
    media_image6.png
    742
    866
    media_image6.png
    Greyscale

Figure 4 of Clarke illustrating the yarn diameter of a fabric
Akaura in view of Fourezon and Harada and Clarke are both directed towards reinforced fiber composites. It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the flange of Akaura in view of Fourezon and Harada by increasing the size of the circular threads from the inner diameter of the fabric to the outer diameter of the fabric as taught by Clarke motivated by the expectation of maintaining a uniform fiber volume fraction. Wadahara provides evidence that the fiber volume fraction is directly correlated to the mechanical strength of the reinforcing fiber of a composite material ([0002, 0024]). Therefore, it is noted that one of ordinary skill would have been apprised to maintain the uniform mechanical properties of the flange of Akaura in view of Fourezon, Harada, and Clarke. 
As such, the flange of Akaura in view of Fourezon, Harada, and Clarke comprises circular threads that increase in size in a radial direction resulting in the intervals between the threads to become smaller at the outer portion in the radial direction, which reads on the limitations of the threads located at outer positions in the radial direction of the flange are thicker and the threads are laid out in intervals that become smaller at outer positions in the radial directions recited in claims 8 and 9.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akaura in view of Fourezon and Harada as applied above in claims 1 and 10, and further in view of Grosskrueger (US 2003/0124287; “Grosskrueger”).
Regarding claim 11, as described above, Akaura in view of Fourezon and Harada teaches a textile composite article that reads on the limitations of claims 1 and 10. 
Akaura in view of Fourezon and Harada is silent regarding the tubular shaft has a thickness that changes in a stepped manner from one end to another end of the tube.
Grosskrueger discloses a tubular composite sandwich structure, wherein integrally reinforcing a section of the composite sandwich structure, e.g., by changing the thickness or proportions of one or more layers of the sandwich structure, to provide a stiffened section for a structural interface, wherein for a given external geometry, reinforcement of a section of interest is achieved by varying the proportions of thicknesses of the structural layers ([0001, 0013, 0051-0052], Figs. 1 and 6). As will be appreciated, an increased thickness section of either or both face sheets will generally stiffen the structure and provide greater bearing strength than thinner sections of the face sheets, wherein a corresponding increase in thickness for one, and more preferably both face sheet(s) provide a section in the composite structure having enhanced stiffness and bearing strength ([0016]). 

    PNG
    media_image7.png
    724
    1348
    media_image7.png
    Greyscale

Figure 1 of Grosskrueger illustrating the composite structure.

    PNG
    media_image8.png
    599
    1057
    media_image8.png
    Greyscale

Figure 6 of Grosskrueger illustrating the composite structure.

The first and/or second face sheet and core may be varied to produce a section within the composite structure that is structurally enhanced (i.e., integrally reinforced) in comparison to other sections of the composite structure) ([0013, 0054]). The integral reinforcement allows the stiffness and bearing strength of the composite structure to be adjusted (i.e., by adding additional doublers to the face sheet inside surfaces) ([0047, 0049]). As will be appreciated, a plurality of intermediate steps may be used or tapered core may be utilized along with plies of gradually increasing lengths to prevent stress concentrations ([0050]). Both ends of the composite structure may utilize internal augmentation layers to provide stiffened sections for structural interconnections ([0054]). As will be appreciated by varying the relative proportions of the face sheet(s) and core, a composite structure having varying mechanical properties  between the first and second sections may be produced ([0013]). 
Akaura in view of Fourezon and Harada, and Grosskrueger are both directed towards tubular fiber composites. It would have been obvious to one of ordinary skill in the art at the time of the invention to use doublers (e.g., augmentation plies) to form at least two sections i.e., tapered) from the end of the tubular composite structure of Akaura in view of Fourezon and Harada motivated by the expectation of providing sections in the composite structure having enhanced stiffness and bearing strength. As such, the tubular composite structure of Akaura in view of Fourezon, Harada, and Grosskrueger is formed having sections with varying thicknesses in a tapered manner from one end to the other, which reads on the tubular shaft has a thickness that changes in a stepped manner from one end to another end of the tube recited in claim 11.


Response to Arguments
Claim Rejections under 35 U.S.C. 112 (pre-AIA )
Applicant’s arguments, see page 7 of the remarks, filed 26 May 2020, with respect to the rejections of claims 1-6 and 8-13 under 35 U.S.C. 112(pre-AIA ), second paragraph and claim 3 under U.S.C. 112(pre-AIA ), fourth paragraph have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112 (pre-AIA ), set forth in the Office Action mailed 22 January 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103(a) over Moram et al. (GB 2486231) in view of Akaura et al. (JP H02-234944) and Marks (US 2002/0195260), and further in view of Obeshaw (US 6,949,282), Hartness et al. (US 6,565,944), Clarke et al. (US 5,952,075), or Grosskrueger (US 2003/0124287); or Sakonjo et al. (US 2005/0042410) in view of Marks, and further in view of Obeshaw, Clarke, or Grosskrueger with Wadahara relied upon as evidence. 
Applicant’s arguments, see pages 8-15 of the remarks, filed 26 May 2020 have been fully considered. However, upon further search and consideration new grounds of rejection have been set forth above as necessitated by the present claim amendments.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Melec et al. (US 4,833,028) – discloses composite products formed by wrapping layers upon itself (i.e., rolled textile fabric) (abstract, col. 1, lines 5-32).
Bongers (US 4,601,367) – discloses a crash protection structural component (abstract).
Goering et al. (US 2012/0100321) – discloses a preformed used for fiber-reinforced composite, wherein the composite comprises a flange (abstract, [0001], Fig. 2).
Gladfelter et al. (US 2006/0213234) – discloses textile substrates comprising various stitching patterns and filament members for textiles ([0007, 0018-0020], Fig. 1 and 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782